Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10/10/2018 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of wherein the method further comprises a step of removing the matrix material to expose the portion of the structure of fibers prior to the step of placing the second object relative to the fiber composite part, with the resin in a flowable state between the first attachment surface and the second object in the manner claimed by the applicant.
Regarding clam 34, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of wherein in the step of causing mechanical vibration to act and thereby activating the resin to cross-link, only a portion of the resin is activated to cross link, whereas a further portion of the resin remains essentially uninfluenced by the mechanical vibration in the manner claimed by the applicant.
Regarding claim 50, in a fastener, the prior art does not teach or make obvious the concept of the fastener comprising an anchoring plate and a fastening element 
Regarding claim 60, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of the second object being a fastener having an anchoring plate and a fastening element secured to the anchoring plate, wherein the anchoring plate has at least one through opening, wherein the anchoring plate has a distal anchoring plate surface forming a second attachment surface, and wherein the anchoring plate comprises a spacer element distally protruding from the distal anchoring plate surface in the manner claimed by the applicant.
Regarding claim 73, in a method of fastening a second object to a first object, the prior art does not teach or make obvious the concept of the second object being sheet-like and having an indented portion; and while the resin is in contact with the first attachment surface and the second attachment surface, pressing a vibrating tool against the indented portion, thereby causing mechanical vibration to act on the second object, whereby the resin is activated to cross-link in a vicinity of the indented portion in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745